Barclay, J.
The present appeal is from a judgment of Judge Andrew Ellison, on the circuit, denying a mandamus. Plaintiff applied for such a- writ to compel defendant, as county clerk of Macon county, to extend certain alleged school taxes on the annual tax books, with a view to their collection.
Issue was joined upon an agreed statement of facts, on consideration of which judgment was given for defendant; and plaintiff in due course appealed.
The city of Macon took steps in 1890 designed to enlarge its territorial extent. The taxation in question is proposed to be placed11 upon the property in the extended limits. That property, prior to the alleged extension, was not a part of the school district of the city, but was outside thereof. Plaintiff claims that an enlargement of the city’s boundaries also extended the school district lines of the city, by virtue of the terms of what is now section 8083 (R. S. 1889), viz:
*72“Any city, town or village, the plat of which has been previously filed in the recorder’s office of the county in which the same is situated, may, together with the territory which is or may be attached thereto, be organized into a single school district,” etc.
. This section, however, does not stand alone. Whatever inferences suggested by plaintiff which it might warrant, were that the case, are impossible in view of other sections of the school law.
Whether the new domain sought to be acquired be regarded as unorganized territory, or as part of another school district, it is evident that it can not become a part of the Macon school district by the mere enlargement of the limits of the city.
. In District No. 1 v. District No. 4 (1887), 94 Mo. 617, it was said that “each organized school district in the state is a body corporate;” and it was then held that the territorial form of such a body could be changed only in the manner pointed out by the law.
Chapter 143 (R. S.-1889) prescribes the course to •be followed for altering the boundaries of school districts. It is not necessary to set forth the particulars of the statute in relation to that subject. It is enough to say that the enlargement of a city or town composing such a district does not, of itself, effect a change in the boundaries of the district. The latter retains its integrity as a body corporate until changed in the manner prescribed by the law.
It follows from what has been said that the county clerk was justified in his refusal to extend the tax against property in the áddition to Macon City, and the circuit judge was right in denying the mandamus.
We have treated the case on the assumption, without deciding, that the action of the city authorities in extending its limits was valid, though that proposition is controverted, too. It is not necessary to decide it,' *73as the ruling already made is decisive of the case.
The judgment is affirmed.
Black, O. J., Bbace and Maceablane, JJ., concur.